
	

115 HR 2473 : Put Trafficking Victims First Act of 2017
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS
		1st Session
		H. R. 2473
		IN THE SENATE OF THE UNITED STATES
		May 24, 2017Received; read twice and referred to the Committee on the JudiciaryAN ACT
		To direct the Attorney General to study issues relating to human trafficking, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the Put Trafficking Victims First Act of 2017. 2.Report on safe harbor lawsNot later than 3 years after the date of enactment of this Act, the Attorney General, acting through the Director of the Office for Victims of Crime, shall issue a report to be posted on a publicly available website that includes—
 (1)the impact of State safe harbor laws and associated services on the re-victimization of victims of trafficking (as such term is defined in section 103(15) of the Victims of Trafficking and Violence Protection Act of 2000 (22 U.S.C. 7102(15))), the recovery of victims, victim outcomes, and prosecutions of traffickers; and
 (2)best practices and recommendations on the development and implementation of effective State safe harbor laws that promote full recovery of victims of trafficking and do not interfere with prosecutions of traffickers.
			3.Training for prosecutions of traffickers and support for State services for victims of trafficking
 (a)In generalSection 107(b)(2)(B)(ii) of the Victims of Trafficking and Violence Protection Act of 2000 (22 U.S.C. 7105(b)(2)(B)(ii)) is amended to read as follows:
				
 (ii)5 percent for training and technical assistance, to be provided in coordination with the Secretary of Health and Human Services, including with respect to—
 (I)increasing capacity and expertise on security for and protection of service providers from intimidation or retaliation for their activities;
 (II)“investigating, prosecuting, and preventing human trafficking through a trauma-informed and victim-centered approach that provides services and protections for victims of trafficking;
 (III)facilitating the provision of evidence-based, trauma-informed care and mental health services to victims of trafficking;
 (IV)ensuring that all victims of trafficking, including United States citizens, lawful permanent residents, and foreign nationals, are eligible for services;
 (V)ensuring that law enforcement officers and prosecutors make every attempt to determine whether an individual’s participation in human trafficking is free from force, fraud, or coercion of any means before arresting them for, or charging them with, an offense;
 (VI)effectively prosecuting traffickers and individuals who patronize or solicit children for sex, and facilitating access for child victims of trafficking to the same type of court procedures and legal protections accessible to child victims of sexual assault, rape, child sexual abuse, or incest, and clarifying the right of child victims of trafficking to not be treated as criminals as a result of their victimization; and
 (VII)encouraging States to identify the locations of victims of trafficking and serve those victims, including through efforts that utilize internet outreach, through methods informed by survivors of human trafficking, and by offering help and services that are responsive to victims’ needs in their communities..
 (b)Effective dateThe amendments made by subsection (a) shall take effect on October 1, 2017. 4.Working to develop methodologies to assess prevalence of human trafficking (a)Working group (1)In generalNot later than 1 year after the date of the enactment of this Act, the Director of the National Institute of Justice, in consultation with the Director of the Human Smuggling and Trafficking Center, shall establish an expert working group, which shall include survivors of human trafficking, experts on sex and labor trafficking, representatives from organizations collecting data on human trafficking, and law enforcement officers. The working group shall, utilizing, to the extent practicable, existing efforts of agencies, task forces, States, cities, research institutions, and organizations—
 (A)identify the methodological and practical barriers hampering data collection on sex and labor trafficking;
 (B)identify the information that should be collected, and how that information should be collected; and
 (C)recommend practices that could be standardized as replicable best practices to promote better data comparison, aggregation, and analysis.
 (2)Pilot testingNot later than 3 years after the date of the enactment of this Act, the Director of the National Institute of Justice shall implement a series of pilot studies to test promising methodologies studied under paragraph (1).
				(b)Report
 (1)In generalNot later than 3 years after the date of the enactment of this Act, the Director of the National Institute of Justice, in consultation with the Secretary of Labor, the Secretary of Health and Human Services, the Secretary of Homeland Security, and the Director of the Human Smuggling and Trafficking Center, shall submit to Congress a report, which includes—
 (A)the efforts made in developing robust, comprehensive methodologies to estimate the prevalence of human trafficking at the national and regional levels;
 (B)best practices for determining the trends of human trafficking in the United States; (C)evaluations of the effectiveness of current policies and procedures to address the needs of victims of trafficking, including appropriate housing and services from trained trauma-informed care service providers; and
 (D)an analysis of the varying characteristics of victims of trafficking in different regions, including age, gender, race or ethnicity, involvement in the child welfare system, involvement in the juvenile or criminal justice system, the number of foster care placements, the number of congregate care placements, and whether an individual is a victim of sex trafficking or labor trafficking, and recommendations for how to address the unique vulnerabilities of different victims.
 (2)Availability of reportThe report required under paragraph (1) shall be made publicly available on the website of the Department of Justice.
 (3)Input from relevant partiesIn developing the report under paragraph (1), the Director shall seek input from the United States Advisory Council on Human Trafficking, victims of trafficking, human trafficking survivor advocates, service providers for victims of sex and labor trafficking, and the President’s Interagency Task Force on Human Trafficking.
 (c)SurveyNot later than 2 years after the date of the enactment of this Act, the Director of the National Institute of Justice, in coordination with Federal, State, local, and tribal governments, and private organizations, including victim service providers and expert researchers, shall develop and execute a survey of survivors seeking and receiving services through a model agreed upon by service providers for victims of trafficking, government entities, and research experts to better understand where and how victims of trafficking are accessing services, how they are referred to services, including referrals by first responders, how assessment tools work to identify victims of trafficking, and to help estimate the prevalence of human trafficking and victim identification in the United States. Survey results shall be made publicly available on the website of the Department of Justice.
 (d)No additional fundsNo additional funds are authorized to carry out this section. 5.Report on prosecutors seeking mandatory restitution in trafficking casesNot later than 1 year after the date of the enactment of this Act, the Attorney General, in consultation with the Administrative Office of the United States Courts, shall submit to Congress a report on efforts to increase mandatory restitution orders and use of asset forfeiture to provide restitution to victims of trafficking that shall be posted on a publicly available website, which shall include the following:
 (1)Information on the Department of Justice’s training programs on mandatory restitution and the use of asset forfeiture to provide restitution to victims of trafficking, and recommendations of necessary additional training to ensure mandatory restitution is ordered in all relevant human trafficking cases.
 (2)An assessment of obstacles that continue to prevent Federal prosecutors and Federal courts from ordering restitution.
 (3)An assessment of whether the asset forfeiture provisions in the Justice for Victims of Trafficking Act of 2015 and the amendments made by that Act have helped increase requests to transfer forfeited proceeds for restitution, including how many requests have been made and how many of those requests have been approved, and whether United States Attorneys offices are properly informed about requesting transfers.
 (4)An assessment of how establishing trauma-informed, victim-centered investigative and prosecutorial procedures can help improve mandatory restitution orders, including by encouraging victims of trafficking to cooperate in criminal cases, equipping victims of trafficking with proper assistance during criminal proceedings, and helping victims of trafficking secure mandatory restitution.
 (5)The annual number and percentage of Federal cases related to human trafficking, separating sex trafficking and labor trafficking, during the period beginning on June 1, 2015, and ending on the date of the enactment of this Act, in which restitution was ordered, and the amount of restitution ordered in each case.
 (6)Data on the participation and non-participation of victims of trafficking in criminal proceedings, data on the participation and nonparticipation of victims of trafficking in witness protection programs and services, and recommendations for encouraging the participation of victims of trafficking in such proceedings.
 6.Sense of Congress encouraging States to adopt protections for victims of traffickingCongress recognizes and applauds the State legislative bodies that have taken tremendous steps to adopt protections and services for victims of trafficking. Congress encourages States to do the following:
 (1)Uphold the basic rights and dignity of human trafficking survivors. (2)Adopt a survivor-centered approach to addressing human trafficking that ensures the safety, confidentiality, and well-being of victims of trafficking, while recognizing symptoms of trauma and coping mechanisms that may impact victims’ interactions with law enforcement, the justice system, and service providers.
 (3)Implement screening mechanisms for all children entering child welfare services, the juvenile justice system, or the criminal justice system to identify child victims of trafficking and connect them with appropriate services, including appropriate housing and services from trained trauma-informed care service providers, and to try to identify foreign nationals who may be victims of trafficking.
 (4)Ensure that child victims of trafficking are provided with a range of protections, including access to child welfare services, trauma-informed programming, and the same legal rights afforded to other children who experience sexual abuse, rape, or incest, including ensuring that—
 (A)criminals who exploit child victims of sex trafficking, including offenders who purchase, solicit, or obtain a child for purposes of engaging in a commercial sex act, face serious penalties and sentences under sex trafficking laws, and are not given lesser sentences; and
 (B)child victims of trafficking are never referred to as child prostitutes or underage sex workers in law or official documents and proceedings. (5)Develop a 24-hour emergency response plan to provide victims trafficking with immediate protection and support when they are first identified, which may include physically moving victims of trafficking to a place of safety, attending to the immediate medical and emotional needs of survivors, assessing whether survivors are under risk for harm, retaliation, or intimidation, and directly connecting survivors with victim advocates, housing, and service providers.
 (6)Adopt protections for victims of trafficking that include the right— (A)to be treated as a victim of crime and afforded justice, respect, and dignity;
 (B)to protection if the victim’s safety is at risk or if there is danger of harm, retaliation, or recapture by the trafficker;
 (C)to comprehensive trauma-informed, long-term, culturally competent care and healing services oriented toward emotional, psychological, and family healing;
 (D)to evidence-based screening and assessment tools, treatment plans, and therapy to address traumatic stress and associated mental health symptoms;
 (E)to safe and effective emergency and long-term housing; education, vocational, and job assistance and training; mentoring programs; language assistance; drug and substance abuse services; and legal services;
 (F)for child sex trafficking victims to be treated as children in need of child protective services and to be served through the child welfare system, where appropriate, in place of the juvenile justice system;
 (G)for all victims of trafficking, including United States citizens, lawful permanent residents, and foreign nationals, to be eligible for services;
 (H)to have convictions and adjudications related to prostitution and nonviolent offenses vacated and such records cleared and expunged if offenses were committed as a direct result of the victim being trafficked, and protection for foreign nationals from being removed, being determined to be inadmissible, or losing any immigration benefit because of such conviction or arrests;
 (I)to the same type of court procedures and legal protections accessible to victims of sexual assault, rape, child sexual abuse, or incest, including the right to not be treated as a criminal; and
 (J)to retain all rights regardless of whether the crime has been reported to law enforcement.  Passed the House of Representatives May 23, 2017.Karen L. Haas,Clerk 